Case 1:16-cv-02137-WJM-KLM Document 85-7 Filed 03/26/19 USDC Colorado Page 1 of 2

                                                                    Office of the Principal Legal Advisor

                                                                    U.S. De partme nt of Homeland Security
                                                                    500 12th Street, SW
                                                                    Washington, D.C. 20536




   February 4, 2019

   Daniel Harris
   GIBSON DUNN
   200 Park Ave Flr 48
   New York, NY 10166

   RE: 2019-ICAP-         , 2018-ICFO-

   Dear Mr. Harris:

   This is in response to your letter dated December 13, 2018, received December 13, 2018, appealing
   the U.S. Immigration and Customs Enforcement (ICE) Freedom of Information Act (FOIA) Office’s
   response to your FOIA request, dated September 13, 2018, seeking records pertaining to


   By letter dated October 5, 2018, the ICE FOIA Office advised that as of October 5, 2018, the subject
   of your request is a fugitive under the Immigration and Nationality Act and thus declined to process
   your request until the subject of the request is no longer a fugitive. You have appealed the ICE
   FOIA Office’s decision.

   Upon a complete review of the administrative record, ICE has determined that new search(s) or,
   modifications to the existing search(s), could be made. Therefore, ICE is remanding your request to
   the ICE FOIA Office for processing and re-tasking to the appropriate agency/office(s) to obtain any
   responsive documents. The ICE FOIA Office will respond directly to you.

   Further, ICE recommends that you also consider submitting a FOIA/PA request with U.S.
   Citizenship and Immigration Services National Records Center (information on making a request
   can be found at https://www.uscis.gov/about- us/freedom- information-and-privacy-act- foia/how-file-
   foia-privacy-act-request/how-file- foiapa-request).

   Should you have any questions regarding this appeal remand, please contact ICE at ice-
   foia@dhs.gov. In the subject line of the email, please include the word “appeal,” your appeal
   number, which is 2019-ICAP-         , and the FOIA case number, which is 2018-ICFO-           .




                                                                                                FOIA 0003
Case 1:16-cv-02137-WJM-KLM Document 85-7 Filed 03/26/19 USDC Colorado Page 2 of 2


   Page 2

                                           Sincerely,



                                           Erin J. Clifford
                                           Chief
                                           Government Information Law Division
                                           ICE Office of the Principal Legal Advisor
                                           U.S. Department of Homeland Security




                                                             www.ice.gov
                                                                            FOIA 0004
